Case 7:19-cr-00024-MFU Document 299 Filed 05/17/21 Page 1 of 3 Pageid#: 857




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

 UNITED STATES                         )
                                       )
                                       )             Case No. 7:19-CR-24
 v.                                    )
                                       )
 NORA HARPER, et al.                   )
                                       )

      UNITED STATES’ MOTION IN LIMINE REGARDING POTENTIAL
               IMPEACHMENT UNDER FED. R. EVID. 609

       The United States respectfully moves in limine, pursuant to Federal Rule of

Criminal Procedure 12, to limit the impeachment of Ashley Bryant—one of the

government’s expected witnesses—based on any prior prostitution conviction or

evidence or uncharged acts of prostitution.

                              CASE BACKGROUND

       This case involves the alleged possession with the intent to distribute and

distribution of heroin and cocaine by Nora Harper, Kehana James, and Jovito

Vaughn; an alleged conspiracy between Nora Harper, Lethaniel Harper, Kehana

James, Jovito Vaughn and others to possess with the intent to distribute and

distribute heroin and methamphetamines; and the alleged unlawful possession of

firearms by Nora Harper.

                                    ARGUMENT

       Federal Rule of Evidence 609 provides that under certain circumstances a

party may attack a witness’s credibility with evidence of that witness’s prior criminal

conduct. In effect, the rule posits that a witness’s previous willingness to commit a

                                           1
Case 7:19-cr-00024-MFU Document 299 Filed 05/17/21 Page 2 of 3 Pageid#: 858




serious crime may suggest that the witness is also willing to provide false statements

under oath. See 28 Fed. Prac. & Proc. (Wright & Miller) Evid. § 6132 (2d ed.).

Importantly, Rule 609 speaks strictly of evidence of the “conviction,” and the

admissibility of certain convictions is tempered by the balancing considerations of

Federal Rule of Evidence 403, see, e.g., Fed. R. Evid. 609(a)(1), meaning that

information that is unduly prejudicial and not probative of a witness’s credibility need

not and should not be admitted.

      Applying those principles here, the government submits that the defendants

should not be permitted to impeach Ashley Bryant on the basis of her prior

misdemeanor conviction for prostitution or any evidence related to uncharged acts of

prostitution. As a misdemeanor, the conviction likely does not fall within the ambit

of Rule 609. In addition, the crime of prostitution does not relate to Ms. Bryant’s

credibility—none of the crime’s elements include fraud, lying, or dishonesty; and

there are often a variety of tragic reasons (e.g., drug addiction, abuse, or poverty) that

may lead a person to prostitution. 1 Finally, the risk of unduly and unnecessarily

stigmatizing or shaming the witness far outweighs any probative impeachment

value. The government recognizes that Ms. Bryant has been convicted of other crimes,

and does not dispute that some subset of those convictions (e.g., larceny) would be

admissible as impeachment. But the government respectfully submits that the Court




1 For these same reasons, the government submits that any uncharged acts of
prostitution would be inadmissible under Federal Rule of Evidence 608.
                                            2
Case 7:19-cr-00024-MFU Document 299 Filed 05/17/21 Page 3 of 3 Pageid#: 859




should preclude the defendants from relying on any prior acts of prostitution, charged

or uncharged, for the purposes of impeaching Ms. Bryant.

                                          Respectfully submitted,

                                          DANIEL P. BUBAR
                                          Acting United States Attorney

                                          /s/ Jonathan Jones

                                          Kari K. Munro
                                          Jonathan Jones
                                          United States Attorney’s Office
                                          310 1st Street SW, Suite 906
                                          Roanoke, VA 24011
                                          (540) 857-2250

                            CERTIFICATE OF SERVICE

       I hereby certify that on May 17, 2021, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                                                 s/ Jonathan Jones
                                                 Assistant United States Attorney




                                             3
